        Case 2:16-cv-00760-WKW-SRW Document 42 Filed 10/21/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

BRIAN KEITH BARNES, #181 505,                )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )        Case No: 2:16-cv-00760-WKW
                                             )
SGT. THORNTON, in his individual             )
capacity,                                    )
                                             )
         Defendant.                          )


                                 NOTICE OF APPEARANCE


         COMES NOW, Clay M. Phillips of Clay Phillips Law Firm, LLC and hereby submits

this Notice of Appearance as counsel for the Plaintiff, Brian Keith Barnes, in the above styled

case.

         RESPECTFULLY SUBMITTED, this the 21st day of October, 2019.

                                                    /s/ Clay M Phillips
                                                    Clay M Phillips
                                                    Counsel for Plaintiff
                                                    Clay Phillips Law Firm, LLC
                                                    341 Mendel Parkway East
                                                    Montgomery, Alabama 36117
                                                    (334) 277-8753
                                                    clay@clayphillipslaw.com
     Case 2:16-cv-00760-WKW-SRW Document 42 Filed 10/21/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing has been served on the defendant
by electronically filing with the Court thru the Court’s ECF system on this the 21st day of October,
2019.


                                                     /s/ Clay M. Phillips
                                                     Clay M. Phillips (PHI076)
